Citation Nr: 1509027	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for loss of sense of taste and smell, to include as secondary to service-connected mandible fracture residuals, or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He is the recipient of, among other decorations, two Purple Heart medals, the Combat Infantryman Badge, a Vietnam Service Medal with two Bronze Stars, and a Bronze Star medal with a "V" device.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in New Orleans, Louisiana.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Back

The Veteran served on active duty from December 1967 to December 1969, including service in Vietnam as a light weapons infantryman from May 1968 to September 1968.  He is the recipient of, among other decorations, two Purple Heart medals, the Combat Infantryman Badge, a Vietnam Service Medal with one Bronze Star, and a Bronze Star medal with a "V" device.  The Veteran essentially asserts that he injured his back in Vietnam when he was blown into the air in an explosion from an rocket-propelled grenade (RPG).

The Board notes by way of background that the Veteran is already service connected for multiple shrapnel wounds and a fractured right ramus and mandible that his service treatment records indicate were incurred in September 1968 in an RPG incident in Vietnam.  See, e.g., Service Treatment Records, December 1968 (VBMS at 2 of 109; see also p. 6-7).  The Board acknowledges, however, that the Veteran has indicated that there were actually two separate combat incidents in August and September 1968 - the first involving driving over a mine or RPG in August 1968, and the second involving mortar rounds in September 1968.  See, e.g., VA Treatment Records, October 2007.

With regard to the Veteran's service treatment records, there is no record of any back injury as reported by the Veteran (being blown in the air).  Regardless, because the Veteran served in combat, under 38 U.S.C.A. § 1154(b), in-service incurrence of some type of back injury when blown into the air from the RPG around August or September 1968 will be presumed.

Subsequently, a November 1968 orthopedic consultation reflects the Veteran reported experiencing pain in his right lumbar area around the site of a fragment wound.  The fragment was palpable, and an x-ray showed a fragment in the left paraspinous muscle group.  A diagnosis of metallic fragments of a mortar round retained, left paraspinous area, and within the right vertebral body of T5 "manifested by right upper lumbar area pain" without artery or nerve involvement.  

Post-service, a September 2012 VA treatment record (see VVA at 2 of 102) reflects diagnosed back pain, and x-rays revealed a bullet fragment and mild degenerative changes.  See also June 2013 (diagnosed back strain).

The Veteran was afforded a VA examination in March 2014.  The examiner opined that the Veteran's arthritis of the lower back was related to the aging process, but that he was not able to rule out the possible effects of the shrapnel in the Veteran's back without an evaluation by a specialist, and the examiner recommended that a the Veteran be examined by a specialist to consider any nerve involvement due to his service-connected shrapnel injuries that might be causing his back pain.

Subsequently, however, no additional VA examination was provided.  Therefore, the Board finds that this matter should be remanded so that the Veteran may be afforded a VA neurological examination to further address the etiology of the Veteran's complaints of low back pain, including to clarify any relationship to his service-connected shrapnel wounds.

B.  PTSD and Depression

The Veteran also claims that he has an acquired psychiatric disorder, particularly PTSD and depression, that is related to his conceded combat experience in Vietnam.

As noted above, the Veteran is the recipient of several combat medals; therefore, his claimed combat stressors are conceded.

The Veteran's service treatment records are silent as to any mental complaints.  The Veteran testified that in Vietnam, he did not have any time to seek mental health treatment.

Post-service, a March 1970 VA examination report reflects the Veteran's reported combat history and symptoms were noted, as well as the fact that his father recently suffered a stroke, and a diagnosis of anxiety secondary to adult situational reaction, improving, was recorded.  An August 2002 family practice record noted the Veteran had psychosocial issues.  An October 2007 VA treatment record reflects diagnosed PTSD, but the record is relatively brief and does not address certain criteria, including whether the symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.   

A December 2007 VA examination report reflects the examiner diagnosed depression and opined that although the Veteran described chronic depression since service, the most recent bout was precipitated by the loss of his job in order to care for his ailing mother.  The examiner further opined that the Veteran did not meet the diagnostic criteria for PTSD, after having noted in part that criterion F was not met (the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning).

With regard to the Veteran's diagnosed depression, the key question is whether it had its onset in service or is otherwise directly related to his active service - even if, for example, it were later aggravated by recent circumstances involving his mother; the intercurrent situation involving the Veteran's mother and the worsening of his depression would not prevent the award of service connection.  The December 2007 VA examiner hinted that a component of the Veteran's depression may nevertheless be related to his active service, abut it is unclear whether the VA examiner was merely citing a history by the Veteran or rather opining there is such a relationship.  In light of the above, combined with the fact that the subject VA examination was provided over seven years ago, the Board finds that this matter should be remanded for a new VA examination to address the nature and etiology of the Veteran's depression and any other acquired psychiatric disorder diagnosed on examination, including to clarify whether the Veteran's diagnosed depression had its onset in service or is otherwise related to the Veteran's active service (even if such depression may recently have been worsened or aggravated by caring for his mother).

C.  Smell and Taste

The Veteran also claims that he has loss of smell and taste secondary to his service-connected right ramus and mandible fracture.  In the alternative, he asserts it was directly caused by the same combat incident in September 1968 that caused his jaw fracture.

The Veteran testified after the combat injury, all he could smell was sulfur, and he could not taste his food and has experienced a loss of sense of smell and taste since service.

The Veteran's service treatment records reflect his history of treatment for his fractured right ramus and mandible in September 1968, but they do not reflect any complaints of loss of sense of smell or taste.  A December 1968 record, however, does reflect that there was inferior alveolar nerve involvement with the right ramus and mandible fracture injury.     

Post-service, the Veteran's VA and private treatment records in the claims file do not reflects any complaints of or treatment for any condition involving the loss of sense of smell or taste.  At the same time, however, the Board acknowledges that the Veteran is certainly competent to report experiencing a perceived loss of sense of smell or taste.

The Veteran testified at the Board hearing that he has been told by doctors that his loss of sense of smell and taste were caused by the ramus and mandible fracture, or that they were related to Agent Orange exposure.  The Board notes that because the Veteran served in Vietnam, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Although loss of sense of smell or taste is not one of the listed diseases in 38 C.F.R. § 3.309(e) for which presumptive service connection may be awarded due to herbicide exposure, the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Board notes that while the Veteran has reported that doctors told him his claimed loss of sense of smell and taste are related to his ramus and mandible fracture injury or his presumed herbicide exposure in Vietnam, there is no record of complaint or treatment in the claims file.  Therefore, this matter should be remanded to afford the Veteran an opportunity to identify any outstanding treatment records relating to his claim.


The Veteran has not been provided with a VA examination relating to his claim.  Because the Veteran is competent to report experiencing a perceived loss of sense of smell or taste, and in light of the service treatment records showing his history of injury to his jaw and face, including fractures of the right ramus and mandible with inferior alveolar nerve involvement, the Board finds that the low threshold requirement for a VA examination has been met and, therefore, this matter should be remanded to afford the Veteran a VA examination to address the nature and etiology of any loss of sense of smell or taste, including whether it is related to his right ramus and mandible fracture injury, or his presumed herbicide exposure in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records relating to his claimed loss of sense of smell and taste, including any nexus opinions, and obtain any outstanding records so identified.

2.  Schedule the Veteran for a VA examination (neurological) to determine the current nature and the etiology of any back condition manifested by back pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any current back condition had its onset in service, or is otherwise related to the Veteran's active service.

Please explain to the VA examiner that because the Veteran served in combat, it is conceded that he incurred some type of back injury when he reports he was thrown in the air from the documented RPG explosion.  Also explain that the Veteran is already service-connected for scars from shrapnel wounds to the  right back.  Please also ask the examiner to explain whether any back condition diagnosed on examination, and whether his mild degenerative changes shown on x-rays, were caused by the conceded back injury due to the RPG explosion, or whether it was caused or aggravated by the Veteran's service-connected shrapnel wounds.  In that regard, if such pain is related to the shrapnel wounds or shrapnel remnants in the Veteran's back, please explain if it constitutes a muscular injury condition, or a neurological condition.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for a new VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-V criteria should be made or definitively ruled out.  Please note that the Veteran's combat stressors are conceded.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made, and should address the October 2007 PTSD diagnosis in the Veteran's VA treatment records.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that each disorder identified is related to service.

With regard to the Veteran's depression diagnosed on VA examination in December 2007, please ask the VA examiner to clarify whether it had its onset during the Veteran's service, or is otherwise related to his active service.  In that regard, please explain to the VA examiner that a finding that depression has existed since service or was otherwise caused by service but was later aggravated or worsened by the Veteran's situation with his ailing mother or job would not serve to preclude an award of service connection.

4.  Also, schedule the Veteran for a VA ear, nose, and throat examination to determine the current nature and the etiology of any medical condition involving loss of sense of smell or taste.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any loss of sense of smell or taste had its onset in service, or is otherwise related to the Veteran's active service, including his concede herbicide exposure in Vietnam.

Also please ask the VA examiner to address whether it is at least as likely as not that any loss of sense of smell and taste were caused or aggravated by his fracture and shrapnel injuries to his right ramus and mandible.  Also ask that the examiner explain any possible relationship to the inferior alveolar nerve involvement noted in the service records.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




